Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance

2.	Claims 1-20 are allowed. Examiner’s reasons for allowance:

a)	 Applicant’s arguments filed on 02/07/2022 have been fully considered and are persuasive and none of the prior art fairly teaches or suggests limitation “converting the received microwave radiation to a second light signal comprised of optical photons with a second electro-opto-mechanical device” of independent claims 1, 9 and 18. Therefore, rejection sent on Office Action on 10/27/2021 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 9 and 18: 
As to claims 1-8 the present invention is direct to a method comprising: Independent claim 1 identifies the uniquely distinct features of “converting, by a first electro-opto-mechanical device, the optical photons into microwave radiation comprised of microwave photons; transmitting the microwave radiation through a fluid; receiving the microwave radiation; converting the received microwave radiation to a second light signal comprised of optical photons with a second electro-opto-mechanical device”.
As to claims 9-17 the present invention is direct to a system comprising: Independent claim 9 identifies the uniquely distinct features of “a second downhole electro-opto-mechanical device configured to receive the microwave radiation and convert the microwave photons into a second light signal comprised of optical photons in response to the received microwave radiation”.
As to claims 18-20 the present invention is direct to a system comprising: Independent claim 18 identifies the uniquely distinct features of “receiver electro-opto-mechanical device is configured to receive the microwave radiation and convert the microwave photons into a second light signal comprised of optical photons in response to the microwave radiation.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

3.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  


/ALVARO E FORTICH/Primary Examiner, Art Unit 2867